          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 1 of 48




                                    IN THE UNITED STATES
                                  DISTRICT COURT FOR THE
                                   DISTRICT OF COLORADO

     Civil Action No.

     DELBERT LEE
     BROOKS,

             Plaintiffs,

     v.

          MONSANTO

             COMPANY,

             Defendants.


                                        COMPLAINT



   Comes now, Plaintiff, Delbert Lee Brooks, by and through his undersigned counsel, files this

Complaint at Law for Money Damages and Demand for Jury Trial against the Defendant, Monsanto

Company and alleges as follows:

                                      INTRODUCTION

   1. In 1970, Defendant Monsanto Company, Inc. (“Monsanto”) discovered the herbicidal

properties of glyphosate and began marketing it in products in 1974 under the brand name Roundup®.

Roundup® is a non-selective herbicide used to kill weeds that commonly compete with the growing

of crops. In addition to the active ingredient glyphosate, Roundup® contains the surfactant

Polyethoxylated tallow amine (POEA) and/or adjuvants and other so-called “inert” ingredients. In

2001, glyphosate was the most-used pesticide active ingredient in American agriculture with 85–90
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 2 of 48



million pounds used annually. That number grew to 185 million pounds in 2007.1 As of 2013,

glyphosate was the world’s most widely used herbicide.

   2. Monsanto is a multinational agricultural biotechnology corporation based in St. Louis,

Missouri, and incorporated in Delaware. It is the world's leading producer of glyphosate. As of 2009,

Monsanto was the world’s leading producer of seeds, accounting for 27% of the world seed market.

The majority of these seeds are of the Roundup Ready® brand. The stated advantage of Roundup

Ready® crops is that they substantially improve a farmer’s ability to control weeds, because glyphosate

can be sprayed in the fields during the growing season without harming the crops. In 2010, an

estimated 70% of corn and cotton and 90% of soybean fields in the United States were Roundup

Ready®.

   3. Monsanto’s glyphosate products are registered in 130 countries and approved for use on over

100 different crops. They are ubiquitous in the environment. Numerous studies confirm that

glyphosate is found in rivers, streams, and groundwater in agricultural areas where Roundup® is used.

It has been found in food, in the urine of agricultural workers, and even in the urine of urban dwellers

who are not in direct contact with glyphosate.

   4. On March 20, 2015, the International Agency for Research on Cancer (“IARC”), an agency

of the World Health Organization (“WHO”), issued an evaluation of several herbicides, including

glyphosate. That evaluation was based, in part, on studies of exposures to glyphosate in several

countries around the world, and it traces the health implications from exposure to glyphosate since

2001.

   5. On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In that

monograph, the IARC Working Group provides a thorough review of the numerous studies and data

relating to glyphosate exposure in humans.
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 3 of 48



    6. The IARC Working Group classified glyphosate as a Group 2A herbicide, which means that

it is probably carcinogenic to humans. The IARC Working Group concluded that the cancers most

associated with glyphosate exposure are non-Hodgkin lymphoma and other haematopoietic cancers,

including lymphocytic lymphoma / chronic lymphocytic leukemia, B-cell lymphoma, and multiple

myeloma.

    7. The IARC evaluation is significant. It confirms what has been believed for years: that

glyphosate is toxic to humans.

    8. Nevertheless, Monsanto, since it began selling Roundup®, has represented it as safe to

humans and the environment. Indeed, Monsanto has repeatedly proclaimed and continues to proclaim

to the world, and particularly to United States consumers, that glyphosate-based herbicides, including

Roundup®, create no unreasonable risks to human health or to the environment.

                                  JURISDICTION AND VENUE

    9. Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332 because Plaintiff

is a citizen of Colorado, a different state than the Defendant’s states of citizenship (Missouri and

Delaware), and the aggregate amount in controversy exceeds $75,000, exclusive of interest and costs.

    10. This Court has personal jurisdiction over the parties in the action by the fact that the

Defendant, Monsanto Company, is authorization to conduct business in Colorado and has availed

itself to the laws and markets of Colorado through promotion, marketing, distribution and sale of

Roundup® to Colorado residents.

    11. In addition, Monsanto maintains sufficient contacts with the State of Colorado such that this

Court’s exercise of personal jurisdiction over it does not offend traditional notions of fair play and

substantial justice.
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 4 of 48



    12. Venue is proper within this District under 28 U.S.C. § 1391(b)(2) because Plaintiff was exposed

to Roundup® in this District and has obtained medical treatment in this District for the blood cancer

caused by Plaintiff’s exposure to Roundup®.

                                           THE PARTIES

    13. The Plaintiff Delbert Lee Brooks is a citizen of Colorado and resides in Westminster,

Colorado. He was exposed to Roundup® in or around Colorado from around 1978 through 2015. He

was diagnosed with NHL in Colorado in November 2016.

    14. The Defendant Monsanto is a Delaware corporation with its headquarters and principal place

of business in St. Louis, Missouri.

    15. At all times relevant to this complaint, Monsanto was the entity that discovered the herbicidal

properties of glyphosate and the manufacturer of Roundup®, which contains the active ingredient

glyphosate and the surfactant POEA, as well as adjuvants and other “inert” ingredients.

                                                  FACTS

    16. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of herbicidal

products around the world.

    17. Plants treated with glyphosate translocate the systemic herbicide to their roots, shoot regions,

and fruit, where it interferes with the plant’s ability to form aromatic amino acids necessary for protein

synthesis. Treated plants generally die within two to three days. Because plants absorb glyphosate, it

cannot be completely removed by washing or peeling produce or by milling, baking, or brewing grains.

    18. For nearly 40 years, farms across the world have used Roundup® without knowing of the

dangers its use poses. That is because when Monsanto first introduced Roundup®, it touted

glyphosate as a technological breakthrough: it could kill almost every weed without causing harm

either to people or to the environment. Of course, history has shown that not to be true. According

to the WHO, the main chemical ingredient of Roundup®—glyphosate—is a probable cause of cancer.
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 5 of 48



Those most at risk are farm workers and other individuals with workplace exposure to Roundup®,

such as garden center workers, nursery workers, and landscapers. Agricultural workers are, once again,

victims of corporate greed. Monsanto assured the public that Roundup® was harmless. In order to

prove this, Monsanto has championed falsified data and has attacked legitimate studies that revealed

Roundup®’s dangers. Monsanto has led a prolonged campaign of misinformation to convince

government agencies, farmers and the general population that Roundup® is safe.

                      The Discovery of Glyphosate and Development of Roundup®

    19. The herbicidal properties of glyphosate were discovered in 1970 by Monsanto chemist John

Franz. The first glyphosate-based herbicide was introduced to the market in the mid-1970s under the

brand name Roundup®.10 From the outset, Monsanto marketed Roundup® as a “safe” general-

purpose herbicide for widespread commercial and consumer use. It still markets Roundup® as safe

today.

    20. In addition to the active ingredient glyphosate, Roundup® formulations also contain adjuvants

and other chemicals, such as the surfactant POEA, which are considered “inert” and therefore

protected as “trade secrets” in manufacturing. Growing evidence suggests that these adjuvants and

additional components of Roundup® formulations are not, in fact, inert and are toxic in their own

right.


                           Registration of Herbicides under Federal Law

    21. The manufacture, formulation, and distribution of herbicides, such as Roundup®, are

regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or “Act”), 7 U.S.C.

§ 136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection

Agency (“EPA” or “Agency”) prior to their distribution, sale, or use, except as described by the Act.

7 U.S.C. § 136a(a).
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 6 of 48



    22. Because pesticides are toxic to plants, animals, and humans, at least to some degree, the EPA

requires as part of the registration process, among other things, a variety of tests to evaluate the

potential for exposure to pesticides, toxicity to people and other potential non-target organisms, and

other adverse effects on the environment. Registration by the EPA, however, is not an assurance or

finding of safety. The determination the Agency must make in registering or re-registering a product

is not that the product is “safe,” but rather that use of the product in accordance with its label

directions “will not generally cause unreasonable adverse effects on the environment.” 7 U.S.C. §

136a(c)(5)(D).

    23. FIFRA defines “unreasonable adverse effects on the environment” to mean “any

unreasonable risk to man or the environment, taking into account the economic, social, and

environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus requires

EPA to make a risk/benefit analysis in determining whether a registration should be granted or a

pesticide allowed to continue to be sold in commerce.

    24. The EPA and the State of California registered Roundup® for distribution, sale, and

manufacture in the United States and the State of California.

    25. FIFRA generally requires that the registrant, Monsanto in the case of Roundup®, conducts

the health and safety testing of pesticide products. The EPA has protocols governing the conduct of

tests required for registration and the laboratory practices that must be followed in conducting these

tests. The data produced by the registrant must be submitted to the EPA forreview and evaluation.

The government is not required, nor is it able, however, to perform the product tests that are required

of the manufacturer.

    26. The evaluation of each pesticide product distributed, sold, or manufactured is completed at

the time the product is initially registered. The data necessary for registration of a pesticide has changed

over time. The EPA is now in the process of re-evaluating all pesticide products through a
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 7 of 48



Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-1. In order to reevaluate

these pesticides, the EPA is demanding the completion of additional tests and the submission of data

for the EPA’s recent review and evaluation.

   27. In the case of glyphosate, and therefore Roundup®, the EPA had planned on releasing its

preliminary risk assessment—in relation to the reregistration process—no later than July 2015. The

EPA completed its review of glyphosate in early 2015, but it delayed releasing the risk assessment

pending further review in light of the WHO’s health-related findings.

        Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup®

   28. Based on early studies showing that glyphosate could cause cancer in laboratory animals, the

EPA originally classified glyphosate as possibly carcinogenic to humans (Group C) in 1985. After

pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed its

classification to evidence of non-carcinogenicity in humans (Group E) in In so classifying glyphosate,

however, the EPA made clear that the designation did not mean the chemical does not cause cancer:

“It should be emphasized, however, that designation of an agent in Group E is based on the available

evidence at the time of evaluation and should not be interpreted as a definitive conclusion that the

agent will not be a carcinogen under any circumstances.”

   29. On two occasions, the EPA found that the laboratories hired by Monsanto to test the toxicity

of its Roundup® products for registration purposes committed fraud.

   30. In the first instance, Monsanto, in seeking initial registration of Roundup® by the EPA, hired

Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology studies relating

to Roundup®.13 IBT performed about 30 tests on glyphosate and glyphosate-containing products,

including nine of the 15 residue studies needed to register Roundup®.

   31. In 1976, the United States Food and Drug Administration (“FDA”) performed an inspection

of IBT that revealed discrepancies between the raw data and the final report relating to the
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 8 of 48



toxicological impacts of glyphosate. The EPA subsequently audited IBT; it too found the toxicology

studies conducted for the Roundup® herbicide to be invalid.14 An EPA reviewer stated, after finding

“routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the studies

when they said they took specimens of the uterus from male rabbits.”

    32. Three top executives of IBT were convicted of fraud in 1983.

    33. In the second incident of data falsification, Monsanto hired Craven Laboratories in 1991 to

perform pesticide and herbicide studies, including for Roundup®. In that same year, the owner of

Craven Laboratories and three of its employees were indicted, and later convicted, of fraudulent

laboratory practices in the testing of pesticides and herbicides.

    34. Despite the falsity of the tests that underlie its registration, within a few years of its launch,

Monsanto was marketing Roundup® in 115 countries.

            The Importance of Roundup® to Monsanto’s Market Dominance Profits

    35. The success of Roundup® was key to Monsanto’s continued reputation and dominance in

the marketplace. Largely due to the success of Roundup® sales, Monsanto’s agriculture division was

out-performing its chemicals division’s operating income, and that gap increased yearly. But with its

patent for glyphosate expiring in the United States in the year 2000, Monsanto needed a strategy to

maintain its Roundup® market dominance and to ward off impending competition.

    36. In response, Monsanto began the development and sale of genetically engineered Roundup

Ready® seeds in 1996. Since Roundup Ready® crops are resistant to glyphosate, farmers can spray

Roundup® onto their fields during the growing season without harming the crop. This allowed

Monsanto to expand its market for Roundup® even further; by 2000, Monsanto’s biotechnology seeds

were planted on more than 80 million acres worldwide and nearly 70% of American soybeans were

planted from Roundup Ready® seeds. It also secured Monsanto’s dominant share of the
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 9 of 48



glyphosate/Roundup® market through a marketing strategy that coupled proprietary Roundup

Ready® seeds with continued sales of its Roundup® herbicide.

   37. Through a three-pronged strategy of increasing production, decreasing prices, and by

coupling with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable product. In

2000, Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a margin of

five to one, and accounting for close to half of Monsanto’s revenue. Today, glyphosate remains one

of the world’s largest herbicides by sales volume.

       Monsanto has known for decades that it falsely advertises the safety of Roundup®


   38. In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto based

on its false and misleading advertising of Roundup® products. Specifically, the lawsuit challenged

Monsanto’s general representations that its spray-on glyphosate-based herbicides, including

Roundup®, were “safer than table salt” and “practically non-toxic” to mammals, birds, and fish.

Among the representations the NYAG found deceptive and misleading about the human and

environmental safety of glyphosate and/or Roundup® are the following:

               a)      “Remember that environmentally friendly Roundup herbicide
        is biodegradable. It won’t build up in the soil so you can use Roundup with
        confidence along customers’ driveways,
        sidewalks and fences ...”

                b)       “And remember that Roundup is biodegradable and won’t build
        up in the soil. That will give you the environmental confidence you need to use
        Roundup everywhere you've got a weed, brush, edging or trimming problem.”

               c)       “Roundup biodegrades into naturally occurring elements.”

                d)     “Remember that versatile Roundup herbicide stays where you
        put it. That means there's no washing or leaching to harm customers' shrubs
        or other desirable vegetation.”

               e)       “This non-residual herbicide will not wash or leach in the soil.

        It ... stays where you apply it.”
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 10 of 48




              f)      “You can apply Accord with ‘confidence because it will stay
        where you put it’ it bonds tightly to soil particles, preventing leaching. Then,
        soon after application, soil microorganisms biodegrade Accord into natural
        products.”

                g)      “Glyphosate is less toxic to rats than table salt following acute
        oral ingestion.”

               h)      “Glyphosate’s safety margin is much greater than required. It
        has over a 1,000-fold safety margin in food and over a 700-fold safety margin
        for workers who manufacture it or use it.”

               i)      “You can feel good about using herbicides by Monsanto. They
        carry a toxicity category rating of ‘practically non-toxic’ as it pertains to
        mammals, birds and fish.”

              j)      “Roundup can be used where kids and pets will play and breaks
        down into natural material.” This ad depicts a person with his head in the
        ground and a pet dog standing in an area which has been treated with Roundup.

   39. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with

NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing or

broadcasting any advertisements [in New York] that represent, directly or by implication” that:

               a) its glyphosate-containing pesticide products or any component
                  thereof are safe, non-toxic, harmless or free from risk.

                   *            *        *
                b) its glyphosate-containing pesticide products or any component
                   thereof manufactured, formulated, distributed or sold by Monsanto
                   are biodegradable
                   *            *        *
                c) its glyphosate-containing pesticide products or any component
                   thereof stay where they are applied under all circumstances and will
                   not move through the environment by any means.
                   *            *        *
                d) its glyphosate-containing pesticide products or any component
                   thereof are “good” for the environment or are “known for their
                   environmental characteristics.”
                   *            *        *
                e) glyphosate-containing pesticide products or any component thereof
                   are safer or less toxic than common consumer products other than
                   herbicides;
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 11 of 48



                 f) its glyphosate-containing products or any component
                     thereof might be classified as “practically non-toxic.”

    40. Monsanto did not alter its advertising in the same manner in any state other than New York,

and on information and belief it still has not done so today.

    41. In 2009, France’s highest court ruled that Monsanto had not told the truth about the safety

of Roundup®. The French court affirmed an earlier judgement that Monsanto had falsely advertised

its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”

                          Classifications and Assessments of Glyphosate

    42.     The IARC process for the classification of glyphosate followed IARC’s stringent

procedures for the evaluation of a chemical agent. Over time, the IARC Monograph program has

reviewed 980 agents. Of those reviewed, it has determined 116 agents to be Group 1 (Known Human

Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287 agents to be Group 2B

(Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified); and one agent to be

Probably Not Carcinogenic.

    43. The established procedure for IARC Monograph evaluations is described in the IARC

Programme’s Preamble.20 Evaluations are performed by panels of international experts, selected on

the basis of their expertise and the absence of actual or apparent conflicts of interest.

    44. One year before the Monograph meeting, the meeting is announced and there is a call both

for data and for experts. Eight months before the Monograph meeting, the Working Group

membership is selected and the sections of the Monograph are developed by the Working Group

members. One month prior to the Monograph meeting, the call for data is closed and the various

draft sections are distributed among Working Group members for review and comment. Finally, at

the Monograph meeting, the Working Group finalizes review of all literature, evaluates the evidence

in each category, and completes the overall evaluation. Within two weeks after the Monograph
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 12 of 48



meeting, the summary of the Working Group findings are published in The Lancet Oncology, and

within a year after the meeting, the finalized Monograph is published.

    45. In assessing an agent, the IARC Working Group reviews the following information: (a)

human, experimental, and mechanistic data; (b) all pertinent epidemiological studies and cancer

bioassays; and (c) representative mechanistic data. The studies must be publicly available and have

sufficient detail for meaningful review, and reviewers cannot be associated with the underlying study.

    46. In March 2015, IARC reassessed glyphosate. The summary published in The Lancet

Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in humans.

    47. On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph Volume 112. For

Volume 112, a Working Group of 17 experts from 11 countries met at IARC from March 3–10, 2015

to assess the carcinogenicity of certain herbicides, including glyphosate. The March meeting

culminated a nearly one-year review and preparation by the IARC Secretariat and the Working Group,

including a comprehensive review of the latest available scientific evidence. According to published

procedures, the Working Group considered “reports that have been published or accepted for

publication in the openly available scientific literature” as well as “data from governmental reports

that are publicly available.”

    48. The studies considered the following exposure groups: (1) occupational exposure of farmers

and tree nursery workers in the United States, forestry workers in Canada and Finland and municipal

weed-control workers in the United Kingdom; and (2) para-occupational exposure in farming families.

    49. Glyphosate was identified as the second-most used household herbicide in the United States

for weed control between 2001 and 2007 and the most heavily used herbicide in the world in 2012.

    50. Exposure pathways are identified as air (especially during spraying), water, and food.

Community exposure to glyphosate is widespread and found in soil, air, surface water, and

groundwater, as well as in food.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 13 of 48



    51. The assessment of the IARC Working Group identified several case control studies of

occupational exposure in the United States, Canada, and Sweden. These studies show a human health

concern from agricultural and other work-related exposure to glyphosate.

    52. The IARC Working Group found an increased risk between exposure to glyphosate and NHL

and several subtypes of NHL, and the increased risk persisted after adjustment for other pesticides.

    53. The IARC Working Group also found that glyphosate caused DNA and chromosomal

damage in human cells. One study in community residents reported increases in blood markers of

chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

    54. In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare tumor: renal

tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in male mice.

Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A glyphosate

formulation promoted skin tumors in an initiation-promotion study in mice.

    55. The IARC working Group also noted that glyphosate has been detected in the urine of

agricultural   workers,   indicating    absorption.    Soil   microbes     degrade    glyphosate    to

aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests intestinal

microbial metabolism in humans.

    56. The IARC Working Group further found that glyphosate and glyphosate formulations

induced DNA and chromosomal damage in mammals, and in human and animal cells in utero.

    57. The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects in

mammals exposed to glyphosate.21 Essentially, glyphosate inhibits the biosynthesis of aromatic amino

acids, which leads to several metabolic disturbances, including the inhibition of protein and secondary

product biosynthesis and general metabolic disruption.

    58. The IARC Working Group also reviewed an Agricultural Health Study, consisting of a

prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina.22 While this
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 14 of 48



study differed from others in that it was based on a self-administered questionnaire, the results support

an association between glyphosate exposure and multiple myeloma, hairy cell leukemia (HCL), and

chronic lymphocytic leukemia (CLL), in addition to several other cancers.

    59. The EPA has a technical fact sheet, as part of its Drinking Water and Health, National Primary

Drinking Water Regulations publication, relating to glyphosate. This technical fact sheet predates

IARC’s March 20, 2015 evaluation. The fact sheet describes the release patterns for glyphosate as

follows:

                        Release Patterns
                        Glyphosate is released to the environment in its use as a
                herbicide for controlling woody and herbaceous weeds on forestry,
                right-of-way, cropped and non-cropped sites. These sites may be
                around water and in wetlands.

                       It may also be released to the environment during its
                manufacture, formulation, transport, storage, disposal and cleanup,
                and from spills. Since glyphosate is not a listed chemical in the
                Toxics Release Inventory, data on releases during its manufacture
                and handling are not available.

                       Occupational workers and home gardeners may be exposed
                to glyphosate by inhalation and dermal contact during spraying,
                mixing, and cleanup. They may also be exposed by touching soil
                and plants to which glyphosate was applied. Occupational
                exposure may also occur during glyphosate’s manufacture,
                transport storage, and disposal.

    60. In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in California,

the state with the most comprehensive program for reporting of pesticide-caused illness, glyphosate

was the third most commonly-reported cause of pesticide illness among agricultural workers.

                          The Toxicity of Other Ingredients in Roundup®

    61. In addition to the toxicity of the active ingredient, glyphosate, several studies support the

hypothesis that the glyphosate-based formulation in Defendant’s Roundup® products is more
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 15 of 48



dangerous and toxic than glyphosate alone. Indeed, as early as 1991, available evidence demonstrated

that glyphosate formulations were significantly more toxic than glyphosate alone.

    62. In 2002, a study by Julie Marc, entitled “Pesticide Roundup Provokes Cell Division

Dysfunction at the Level of CDK1/Cyclin B Activation,” revealed that Roundup® causes delays in

the cell cycles of sea urchins but that the same concentrations of glyphosate alone were ineffective

and did not alter cell cycles.

    63. A 2004 study by Marc and others, entitled “Glyphosate-based pesticides affect cell cycle

regulation,” demonstrated a molecular link between glyphosate-based products and cell cycle

dysregulation. The researchers noted that “cell-cycle dysregulation is a hallmark of tumor cells and

human cancer. Failure in the cell-cycle checkpoints leads genomic instability and subsequent

development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such as

cancer result from dysfunction of a unique cell, it was of interest to evaluate the threshold dose of

glyphosate affecting the cells.”

    64. In 2005, a study by Francisco Peixoto, entitled “Comparative effects of the Roundup and

glyphosate on mitochondrial oxidative phosphorylation,” demonstrated that Roundup®’s effects on

rat liver mitochondria are far more toxic than equal concentrations of glyphosate alone. The Peixoto

study further suggested that the harmful effects of Roundup® on mitochondrial bioenergetics could

not be exclusively attributed to glyphosate but could be the result of other chemicals, such as the

surfactant POEA, or in the alternative, due to a potential synergic effect between glyphosate and other

ingredients in the Roundup® formulation.

    65. In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the effects of

Roundup® and glyphosate on human umbilical, embryonic, and placental cells. The study tested

dilution levels of Roundup® and glyphosate that were far below agricultural recommendations,

corresponding with low levels of residue in food. The researchers ultimately concluded that supposed
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 16 of 48



“inert” ingredients, and possibly POEA, alter human cell permeability and amplify toxicity of

glyphosate alone. The researchers further suggested that assessments of glyphosate toxicity should

account for the presence of adjuvants or additional chemicals used in the formulation of the complete

pesticide. The study confirmed that the adjuvants present in Roundup® are not, in fact, inert and that

Roundup® is potentially far more toxic than its active ingredient glyphosate alone.

    66. The results of these studies were at all times available to Defendant. Defendant thus knew or

should have known that Roundup® is more toxic than glyphosate alone and that safety studies of

Roundup®, Roundup’s adjuvants and “inert” ingredients, and/or the surfactant POEA were

necessary to protect Plaintiff from Roundup®.

    67. Despite its knowledge that Roundup® is considerably more dangerous than glyphosate alone,

Defendant continued to promote Roundup® as safe.

                       Recent Worldwide Bans on Roundup®/Glyphosate

    68. Several countries around the world have instituted bans on the sale of Roundup® and other

glyphosate-containing herbicides, both before and since IARC first announced its assessment for

glyphosate in March 2015, and more countries undoubtedly will follow suit as the dangers of the use

of Roundup® become more widely known. The Netherlands issued a ban on all glyphosate-based

herbicides in April 2014, including Roundup®, which will take effect by the end of 2015. In issuing

the ban, the Dutch Parliament member who introduced the successful legislation stated: “Agricultural

pesticides in user-friendly packaging are sold in abundance to private persons. In garden centers,

Roundup® is promoted as harmless, but unsuspecting customers have no idea what the risks of this

product are. Especially children are sensitive to toxic substances and should therefore not be exposed

to it.”

    69. The Brazilian Public Prosecutor in the Federal District requested that the Brazilian Justice

Department suspend the use of glyphosate.
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 17 of 48



    70. France banned the private sale of Roundup® and glyphosate following the IARC assessment

for Glyphosate.

    71. Bermuda banned both the private and commercial sale of glyphosates, including Roundup®.

The Bermuda government explained its ban as follows: “Following a recent scientific study carried

out by a leading cancer agency, the importation of weed spray ‘Roundup’ has been suspended.”

    72. The Sri Lankan government banned the private and commercial use of glyphosate, particularly

out of concern that glyphosate has been linked to fatal kidney disease in agricultural workers.

    73. The government of Colombia announced its ban on using Roundup® and glyphosate to

destroy illegal plantations of coca, the raw ingredient for cocaine, because of the WHO’s finding that

glyphosate is probably carcinogenic.

                                       Proposition 65 Listing

    74.     On September 4, 2015, California’s Office of Environmental Health Hazard Assessment

(“OEHHA”) published a notice of intent to include glyphosate on the state’s list of known

carcinogens under Proposition 65.36 California’s Safe Drinking Water and Toxic Enforcement Act of

1986 (informally known as “Proposition 65”), requires the state to maintain and, at least once a year,

revise and republish a list of chemicals “known to the State of California to cause cancer or

reproductive toxicity.”37 The OEHHA determined that glyphosate met the criteria for the listing

mechanism under the Labor Code following IARC’s assessment of the chemical.

    75. The listing process under the Labor Code is essentially automatic. The list of known

carcinogens, at a minimum, must include substances identified by reference in Labor Code §

6382(b)(1). That section of the Labor Code identifies “[s]ubstances listed as human or animal

carcinogens by the International Agency for Research on Cancer (IARC).” IARC’s classification of

glyphosate as a Group 2A chemical (“probably carcinogenic to humans”) therefore triggered the

listing.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 18 of 48



   76. A business that deploys a listed chemical in its products must provide “clear and reasonable

warnings” to the public prior to exposure to the chemical. To be clear and reasonable, a warning must

“(1) clearly communicate that the chemical is known to cause cancer, and/or birth defects or other

reproductive harm; and (2) effectively reach the person before exposure.”39 The law also prohibits

the discharge of listed chemicals into drinking water.

   77. Monsanto disputed the listing decision and, in January 2016, filed a lawsuit against OEHHA

and the agency’s acting director, Lauren Zeise, in California state court, seeking declaratory and

injunctive relief to prevent OEHHA from listing glyphosate.

   78. Monsanto alleged that OEHHA’s exclusive reliance on the IARC decision signified that

“OEHHA effectively elevated the determination of an ad hoc committee of an unelected, foreign

body, which answers to no United States official (let alone any California state official), over the

conclusions of its own scientific experts.” Monsanto further alleged that the Labor Code listing

mechanism presented various constitutional violations because it “effectively empowers an unelected,

undemocratic, unaccountable, and foreign body to make laws applicable in California.42” Among

other things, Monsanto argued that Proposition 65’s requirement to provide a “clear and reasonable

warning” to consumers that the chemical is a known carcinogen would damage its reputation and

violate its First Amendment rights.

   79. The case remains pending.

                                   EFSA Report on Glyphosate

   80.      On November 12, 2015, the European Food Safety Authority (EFSA), the European

Union’s primary agency for food safety, reported on its evaluation of the Renewal Assessment Report

(RAR) on glyphosate. The Rapporteur Member State assigned to glyphosate, the German Federal

Institute for Risk Assessment (BfR), had produced the RAR as part of the renewal process for

glyphosate in the EU.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 19 of 48



   81. BfR sent its draft RAR to EFSA and the RAR underwent a peer review process by EFSA,

other member states, and industry groups. As part of the on-going peer review of Germany’s

reevaluation of glyphosate, EFSA had also received a second mandate from the European

Commission to consider IARC’s findings regarding the potential carcinogenicity of glyphosate and

glyphosate-containing products.

   82. Based on a review of the RAR, which included data from industry-submitted unpublished

studies, EFSA sent its own report (“Conclusion”) to the European Commission, finding that

“glyphosate is unlikely to pose a carcinogenic hazard to humans and the evidence does not support

classification with regard to its carcinogenic potential according to Regulation (EC) No 1272/2008.”

EFSA therefore disagreed with IARC: glyphosate was not genotoxic and did not present a

carcinogenic threat to humans.

   83. In explaining why its results departed from IARC’s conclusion, EFSA drew a distinction

between the EU and IARC approaches to the study and classification of chemicals. Although IARC

examined “both glyphosate—an active substance—and glyphosate-based formulations, grouping all

formulations regardless of their composition,” EFSA explained that it considered only glyphosate and

that its assessment focuses on “each individual chemical, and each marketed mixture separately.”

IARC, on the other hand, “assesses generic agents, including groups of related chemicals, as well as

occupational or environmental exposure, and cultural or behavioral practices.” EFSA accorded greater

weight to studies conducted with glyphosate alone than studies of formulated products.

   84. EFSA went further and noted:


               [A]lthough some studies suggest that certain glyphosate-based
               formulations may be genotoxic (i.e. damaging to DNA), others that
               look solely at the active substance glyphosate do not show this
               effect. It is likely, therefore, that the genotoxic effects observed in
               some glyphosate-based formulations are related to the other
               constituents or “co-formulants” . Similarly, certain glyphosate-
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 20 of 48



               based formulations display higher toxicity than that of the active
               ingredient, presumably because of the presence of co-formulants.
               In its assessment, EFSA proposes that the toxicity of each
               pesticide formulation and in particular its genotoxic potential
               should be further considered and addressed by Member State
               authorities while they re-assess uses of glyphosate-based
               formulations in their own territories .

   85. Notwithstanding its conclusion, EFSA did set exposure levels for glyphosate. Specifically,

EFSA proposed an acceptable daily intake (ADI) of 0.5 mg/kg of body weight per day; an acute

reference dose (ARD) of 0.5 mg/kg of body weight; and an acceptable operator exposure level

(AOEL) of 0.1 mg/kg bw per day.


                         Leading Scientists Dispute EFSA’s Conclusion

   86. On November 27, 2015, 96 independent academic and governmental scientists from around

the world submitted an open letter to the EU health commissioner, Vytenis Andriukaitis.52 The

scientists expressed their strong concerns and urged the commissioner to disregard the “flawed”

EFSA report, arguing that “the BfR decision is not credible because it is not supported by the evidence

and it was not reached in an open and transparent manner.”

   87. Signatories to the letter included Dr. Christopher J. Portier, Ph.D., and other renowned

international experts in the field, some of whom were part of the IARC Working Group assigned to

glyphosate.

   88. In an exhaustive and careful examination, the scientists scrutinized EFSA’s conclusions and

outlined why the IARC Working Group decision was “by far the more credible”:


               The IARC WG decision was reached relying on open and
               transparent procedures by independent scientists who completed
               thorough conflict-of-interest statements and were not affiliated or
               financially supported in any way by the chemical manufacturing
               industry. It is fully referenced and depends entirely on reports
               published in the open, peer-reviewed biomedical literature. It is
               part of a long tradition of deeply researched and highly credible
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 21 of 48



                reports on the carcinogenicity of hundreds of chemicals issued
                over the past four decades by IARC and used today by
                international agencies and regulatory bodies around the world as a
                basis for risk assessment, regulation and public health policy.

    89. With respect to human data, the scientists pointed out that EFSA agreed with IARC that

there was “limited evidence of carcinogenicity” for non-Hodgkin lymphoma, but EFSA nonetheless

dismissed an association between glyphosate exposure and carcinogenicity. IARC applies three levels

of evidence in its analyses of human data, including sufficient evidence and limited evidence. EFSA’s

ultimate conclusion that “there was no unequivocal evidence for a clear and strong association of

NHL with glyphosate” was misleading because it was tantamount to IARC’s highest level of evidence:

“sufficient evidence,” which means that a causal relationship has been established. However, the

scientists argued, “[l]egitimate public health concerns arise when ‘causality is credible,’ i.e., when there

is limited evidence.”

    90. Among its many other deficiencies, EFSA’s conclusions regarding animal carcinogenicity data

were “scientifically unacceptable,” particularly in BfR’s use of historical control data and in its trend

analysis. Indeed, BfR’s analysis directly contradicted the Organisation for Economic Co-operation and

Development (“OECD”) testing guidelines while citing and purporting to follow those same

guidelines. For instance, the EFSA report dismisses observed trends in tumor incidence “because

there are no individual treatment groups that are significantly different from controls and because the

maximum observed response is reportedly within the range of the historical control data.” However,

according to the scientists, concurrent controls are recommended over historical controls in all

guidelines, scientific reports, and publications, and, if it is employed, historical control data “should

be from studies in the same timeframe, for the same exact animal strain, preferably from the same

laboratory or the same supplier and preferably reviewed by the same pathologist.” BfR’s use of

historical control data violated these precautions: “only a single study used the same mouse strain as
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 22 of 48



the historical controls, but was reported more than 10 years after the historical control dataset was

developed.” Further deviating from sound scientific practices, the data used by the BfR came from

studies in seven different laboratories. The scientists concluded:


                BfR reported seven positive mouse studies with three studies
                showing increases in renal tumors, two with positive findings for
                hemangiosarcomas, and two with positive findings for malignant
                lymphomas. BfR additionally reported two positive findings for
                tumors in rats. Eliminating the inappropriate use of historical data,
                the unequivocal conclusion is that these are not negative studies, but
                in fact document the carcinogenicity of glyphosate in laboratory
                animals.

    91. The letter also critiqued the EFSA report’s lack of transparency and the opacity surrounding

the data cited in the report: “citations for almost all of the references, even those from the open

scientific literature, have been redacted from the document” and “there are no authors or contributors

listed for either document, a requirement for publication in virtually all scientific journals.” Because

BfR relied on unpublished, confidential industry-provided studies, it is “impossible for any scientist

not associated with BfR to review this conclusion with scientific confidence.”

    92. On March 3, 2016, the letter was published in the Journal of Epidemiology & Community

Health.

                    Statement of Concern Regarding Glyphosate-Based Herbicides


    93. On February 17, 2016, a consensus statement published in the journal Environmental Health,

entitled “Concerns over use of glyphosate-based herbicides and risks associated with exposures: a

consensus statement,” assessed the safety of glyphosate-based herbicides (GBHs).59 The paper’s

“focus is on the unanticipated effects arising from the worldwide increase in use of GBHs, coupled

with recent discoveries about the toxicity and human health risks stemming from use of GBHs.”60

The researchers drew seven factual conclusions about GBHs:
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 23 of 48



                1.      GBHs are the most heavily applied herbicide in the world
                        and usage continues to rise;

                2.      Worldwide, GBHs often contaminate drinking water
                        sources, precipitation, and air, especially in agricultural
                        regions;

                3.      The half-life of glyphosate in water and soil is longer than
                        previously recognized;

                4.      Glyphosate and its metabolites are widely present in the
                        global soybean supply;

                5.      Human exposures to GBHs are rising;

                6.      Glyphosate is now authoritatively classified as a probable
                        human carcinogen; and

                7.      Regulatory estimates of tolerable daily intakes for
                        glyphosate in the United States and European Union are
                        based on outdated science.

    94. The researchers noted that GBH use has increased approximately 100-fold since the 1970s.

Further, far from posing a limited hazard to vertebrates, as previously believed, two decades of

evidence demonstrated that “several vertebrate pathways are likely targets of action, including

hepatorenal damage, effects on nutrient balance through glyphosate chelating action and endocrine

disruption.”

    95. The paper attributes uncertainties in current assessments of glyphosate formulations to the

fact that “[t]he full list of chemicals in most commercial GBHs is protected as ‘commercial business

information,’ despite the universally accepted relevance of such information to scientists hoping to

conduct an accurate risk assessment of these herbicide formulations.” Further, the researchers argue,

“[t]he distinction in regulatory review and decision processes between ‘active’ and ‘inert’ ingredients

has no toxicological justification, given increasing evidence that several so-called ‘inert’ adjuvants are

toxic in their own right.”
            Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 24 of 48



   96. Among various implications, the researchers conclude that “existing toxicological data and

risk assessments are not sufficient to infer that GBHs, as currently used, are safe.” Further, “GBH-

product formulations are more potent, or toxic, than glyphosate alone to a wide array of non-target

organisms including mammals, aquatic insects, and fish.” Accordingly, “risk assessments of GBHs

that are based on studies quantifying the impacts of glyphosate alone underestimate both toxicity and

exposure, and thus risk.” The paper concludes that this “shortcoming has repeatedly led regulators to

set inappropriately high exposure thresholds.”

   97. The researchers also critique the current practice of regulators who largely rely on

“unpublished, non-peer reviewed data generated by the registrants” but ignore “published research

because it often uses standards and procedures to assess quality that are different from those codified

in regulatory agency data requirements, which largely focus on avoiding fraud.” In the researchers’

view, “[s]cientists independent of the registrants should conduct regulatory tests of GBHs that include

glyphosate alone, as well as GBH-product formulations.”

   98. The researchers also call for greater inclusion of GBHs in government-led toxicology testing

programs:

                [A] fresh and independent examination of GBH toxicity should be
                undertaken, and . . . this re-examination be accompanied by
                systematic efforts by relevant agencies to monitor GBH levels in
                people and in the food supply, none of which are occurring today.
                The U.S. National Toxicology Program should prioritize a
                thorough toxicological assessment of the multiple pathways now
                identified as potentially vulnerable to GBHs.

   99. The researchers suggest that, in order to fill the gap created by an absence of government

funds to support research on GBHs, regulators could adopt a system through which manufacturers

fund the registration process and the necessary testing:

                “[W]e recommend that a system be put in place through which
                manufacturers of GBHs provide funds to the appropriate regulatory
                body as part of routine registration actions and fees. Such funds
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 25 of 48



                should then be transferred to appropriate government research
                institutes, or to an agency experienced in the award of competitive
                grants. In either case, funds would be made available to
                independent scientists to conduct the appropriate long-term
                (minimum 2 years) safety studies in recognized animal model
                systems. A thorough and modern assessment of GBH toxicity will
                encompass potential endocrine disruption, impacts on the gut
                microbiome, carcinogenicity, and multigenerational effects looking
                at reproductive capability and frequency of birth defects.”

                     FDA Announces Testing of Glyphosate Residue in Foods

    100.         On February 17, 2016, the U.S. Food and Drug Administration (“FDA”) announced

that, for the first time in its history, the agency planned to start testing certain foods for glyphosate

residues. FDA spokeswoman Lauren Sucher explained: “The agency is now considering assignments

for Fiscal Year 2016 to measure glyphosate in soybeans, corn, milk, and eggs, among other potential

foods.”

    101.        In 2014, the U.S. Government Accountability Office (GAO) had severely rebuked the

FDA for its failures to both monitor for pesticide residue, including that of glyphosate, and to disclose

the limitations of its monitoring and testing efforts to the public. The GAO had cited numerous

undisclosed deficiencies in the FDA’s process, specifically highlighting its omission of glyphosate

testing.

    102.         Indeed, in the past, both the FDA and the U.S. Department of Agriculture (USDA)

had routinely excluded glyphosate from their testing for the residues of hundreds of other pesticides,

on the rationale that it was too expensive and unnecessary to protect public health. Ms. Sucher, the

FDA spokeswoman, however, now states that “the agency has developed ‘streamlined methods’ for

testing for the weed killer.”

    103.         The FDA’s move is significant as the agency possesses enforcement authority and can

seek action if pesticide residues exceed enforcement guidelines.

                           European Union Vote on Glyphosate Renewal
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 26 of 48



   104.         The license for glyphosate in the European Union (EU) was set to expire on June 30,

2016.

   105.         Without an extension of the license, Monsanto’s Roundup® and other glyphosate-

based herbicides faced a general phase out in EU markets.

   106.        In the months leading up to the license expiration date, protracted meetings and votes

among national experts from the 28 EU Member States failed to produce agreement on an extension.

   107.         For instance, on March 4, 2016, The Guardian reported that France, the Netherlands,

and Sweden did not support EFSA’s assessment that glyphosate was harmless. The paper quoted the

Swedish environment minister, Åsa Romson, as stating: “We won’t take risks with glyphosate and we

don’t think that the analysis done so far is good enough. We will propose that no decision is taken

until further analysis has been done and the Efsa scientists have been more transparent about their

considerations.”

   108.         The Netherlands argued that relicensing should be placed on hold until after a

separate evaluation of glyphosate’s toxicity can be conducted. Leading up to the vote, Italy joined the

other EU states in opposing the license renewal, citing health concerns.

   109.         On June 6, 2016, Member States voted but failed to reach a qualified majority in favor

or against the re-authorization of glyphosate.

   110.         On June 29, 2016, the EU Commission extended the European license for glyphosate

for 18 months to allow the European Chemical Agency to rule on the safety of the chemical, which is

expected by the end of 2017.

   111.        On July 11, 2016, the EU voted in favor of a proposal to restrict the conditions of use

of glyphosate in the EU, including a ban on common co-formulant POE-tallowamine (POEA) from

all glyphosate-based herbicides, including Roundup.
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 27 of 48



    112.         These restrictions, which are non-binding on the EU states, are expected to apply

until the European Chemicals Agency issues an opinion on the chemical's safety.


                              Plaintiff’s Exposure to Roundup®

    113.         Plaintiff Delbert Lee Brooks is 77 years old and used Roundup® regularly from

approximately 1978 through 2015 for her yardwork.

    114.        From approximately 1978 to 2015, Mr. Brooks lived in Colorado and was employed

as a caretaker for the Denver Water Department. As part of his regular duties as a caretaker, Mr.

Brooks performed regular and routine yard maintenance spraying weeds with Roundup® along his

work’s property. Mr. Brooks’ usage was consecutively daily throughout certain seasons each year.

    115.        In November 2016, Mr. Brooks was diagnosed with diffuse large B-cell lymphoma, a

type of NHL, in Denver, Colorado. Mr. Brooks underwent chemotherapy and is currently in

remission.

    116.        During the entire time that Mr. Brooks was exposed to Roundup®, hhe did not know

that exposure to Roundup® was injurious to his health or the health of others.

    117.         Mr. Brooks first learned that exposure to Roundup® can cause NHL and other

serious illnesses sometime after September 2016.


                      TOLLING OF THE STATUTE OF LIMITATIONS

                                        Discovery Rule Tolling

    118.         Plaintiff had no way of knowing about the risk of serious illness associated with the

use of and/or exposure to Roundup® and glyphosate until IARC released its formal assessment of

glyphosate in July 2015. This is the quintessential case for tolling.
           Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 28 of 48



    119.         Within the time period of any applicable statutes of limitations, Plaintiff could not

have discovered, through the exercise of reasonable diligence, that exposure to Roundup® and

glyphosate is injurious to human health.

    120.         Plaintiff did not discover, and did not know of facts that would cause a reasonable

person to suspect, the risks associated with the use of and/or exposure to Roundup® and glyphosate;

nor would a reasonable and diligent investigation by him have disclosed that Roundup® and

glyphosate would cause his illness.

    121.         For these reasons, all applicable statutes of limitations have been tolled by operation

of the discovery rule with respect to Plaintiff’s claims.


                                        Fraudulent Concealment Tolling

    122.         All applicable statutes of limitations have also been tolled by Monsanto’s knowing

and active fraudulent concealment and denial of the facts alleged herein throughout the time period

relevant to this action Instead of disclosing critical safety information about Roundup® and

glyphosate, Monsanto has consistently and falsely represented the safety of its Roundup® products.


                                        Estoppel
    123.        Monsanto was under a continuous duty to disclose to consumers, users and other

 persons coming into contact with its products, including Plaintiff, accurate safety information

 concerning its products and the risks associated with the use of and/or exposure to Roundup® and

 glyphosate.

    124.        Instead, Monsanto knowingly, affirmatively, and actively concealed safety information

 concerning Roundup® and glyphosate and the serious risks associated with the use of and/or

 exposure to its products.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 29 of 48



   125.         Based on the foregoing, Monsanto is estopped from relying on any statutes of

limitations in defense of this action.




                                         CLAIMS FOR RELIEF

                                          Claim One
                               STRICT LIABILITY (DESIGN DEFECT)

   126.         Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

   127.         Plaintiff brings this strict liability claim against Defendant for defective design. At all

times relevant to this litigation, Defendant engaged in the business of testing, developing, designing,

manufacturing, marketing, selling, distributing, and promoting Roundup® products, which are

defective and unreasonably dangerous to consumers, users, and other persons coming into contact

with them, including Plaintiff, thereby placing Roundup® products into the stream of commerce.

These actions were under the ultimate control and supervision of Defendant.

   128.        At all times relevant to this litigation, Defendant designed, researched, developed,

formulated, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed,

sold, and distributed the Roundup® products used by the Plaintiff, and/or to which the Plaintiff was

exposed, as described above.

   129.         At all times relevant to this litigation, Defendant’s Roundup® products were

manufactured, designed, and labeled in an unsafe, defective, and inherently dangerous manner that

was dangerous for use by or exposure to the public, and, in particular, the Plaintiff.

   130.         At all times relevant to this litigation, Defendant’s Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these products
         Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 30 of 48



in Illinois and throughout the United States, including Plaintiff, without substantial change in their

condition as designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

  131.         Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant,

were defective in design and formulation in that when they left the hands of the Defendant’s

manufacturers and/or suppliers, they were unreasonably dangerous because they were not as safe as

an ordinary consumer would expect when used in an intended or reasonably foreseeable manner.

  132.         Defendant’s Roundup® products, as researched, tested, developed, designed,

licensed, formulated, manufactured, packaged, labeled, distributed, sold, and marketed by Defendant,

were defective in design and formulation in that when they left the hands of Defendant’s

manufacturers and/or suppliers, the foreseeable risks associated with these products’ reasonably

foreseeable uses exceeded the alleged benefits associated with their design and formulation.

  133.         Therefore, at all times relevant to this litigation, Defendant’s Roundup® products, as

researched, tested, developed, designed, licensed, manufactured, packaged, labeled, distributed, sold

and marketed by Defendant, were defective in design and formulation, in one or more of the

following ways:

                  a.    When placed in the stream of commerce, Defendant’s Roundup® products

                        were defective in design and formulation, and, consequently, dangerous to an

                        extent beyond that which an ordinary consumer would expect.

                   b.    When placed in the stream of commerce, Defendant’s Roundup® products

                        were unreasonably dangerous in that they were hazardous and posed a grave

                        risk of cancer and other serious illnesses when used in a reasonably anticipated

                        manner.
         Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 31 of 48



                   c. When placed in the stream of commerce, Defendant’s Roundup® products

                       contained unreasonably dangerous design defects and were not reasonably

                       safe when used in a reasonably anticipated or intended manner.

                   d. Defendant did not sufficiently test, investigate, or study its Roundup®

                       products and, specifically, the active ingredient glyphosate.

                   e. Exposure to Roundup® and glyphosate-containing products presents a risk

                       of harmful side effects that outweighs any potential utility stemming from the

                       use of the herbicide.

                   f. Defendant knew or should have known at the time of marketing its

                       Roundup® products that exposure to Roundup® and specifically, its active

                       ingredient glyphosate, could result in cancer and other severe illnesses and

                       injuries.

                   g. Defendant did not conduct adequate post-marketing surveillance of its

                       Roundup® products.

                   h. Defendant could have employed safer alternative designs and formulations.

  134.         At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of

Defendant’s Roundup® products in an intended or reasonably foreseeable manner without

knowledge of their dangerous characteristics.

  135.         Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of exposure.

  136.        The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering Defendant’s products dangerous to an extent beyond that which an ordinary consumer

would contemplate. Defendant’s Roundup® products were and are more dangerous than alternative

products and Defendant could have designed its Roundup® products to make them less dangerous.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 32 of 48



Indeed, at the time that Defendant designed its Roundup® products, the state of the industry’s

scientific knowledge was such that a less risky design or formulation was attainable.

   137.         At the time Roundup® products left Defendant’s control, there was a practical,

technically feasible, and safer alternative design that would have prevented the harm without

substantially impairing the reasonably anticipated or intended function of Defendant’s Roundup®

herbicides.

   138.        Defendant’s defective design of Roundup® amounts to willful, wanton, and/or

reckless conduct by Defendant.

   139.         Therefore, as a result of the unreasonably dangerous condition of its Roundup®

products, Defendant is strictly liable to Plaintiff.

   140.         The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s grave injuries, and, but for Defendant’s misconduct and omissions,

Plaintiff would not have sustained his injuries.

   141.        As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, Plaintiff has suffered and continues to suffer grave injuries,

and he has endured pain and discomfort, as well as economic hardship, including considerable

financial expenses for medical care and treatment. Plaintiff will continue to incur these expenses in

the future.

   142.         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                       Claim Two
                          STRICT LIABILITY (FAILURE TO WARN)
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 33 of 48



   143.           Plaintiff incorporates by reference each and every allegation set forth in the

preceding paragraphs as if fully stated herein.

   144.        Plaintiff brings this strict liability claim against Defendant for failure to warn.

   145.        At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff, because

they do not contain adequate warnings or instructions concerning the dangerous characteristics of

Roundup® and specifically, the active ingredient glyphosate. These actions were under the ultimate

control and supervision of Defendant.

   146.        Defendant researched, developed, designed, tested, manufactured, inspected, labeled,

distributed, marketed, promoted, sold, and otherwise released into the stream of commerce its

Roundup® products, and in the course of same, directly advertised or marketed the products to

consumers and end users, including Plaintiff, Plaintiff’s employers, Plaintiff’s co- workers, and

persons responsible for consumers (such as employers), and Defendant therefore had a duty to warn

of the risks associated with the reasonably foreseeable uses (and misuses) of Roundup® and

glyphosate-containing products and a duty to instruct on the proper, safe use of these products.

   147.        At all times relevant to this litigation, Defendant had a duty to properly test, develop,

design, manufacture, inspect, package, label, market, promote, sell, distribute, maintain supply,

provide proper warnings, and take such steps as necessary to ensure that its Roundup® products did

not cause users and consumers to suffer from unreasonable and dangerous risks. Defendant had a

continuing duty to warn Plaintiff of the dangers associated with Roundup® use and exposure, and a

continuing duty to instruct on the proper, safe use of these products. Defendant, as manufacturer,

seller, or distributor of chemical herbicides, is held to the knowledge of an expert in the field.
         Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 34 of 48



  148.         At the time of manufacture, Defendant could have provided warnings or instructions

regarding the full and complete risks of Roundup® and glyphosate-containing products because it

knew or should have known of the unreasonable risks of harm associated with the use of and/or

exposure to these products.

  149.         At all times relevant to this litigation, Defendant failed to investigate, study, test, or

promote the safety of its Roundup® products. Defendant also failed to minimize the dangers to users

and consumers of its Roundup® products and to those who would foreseeably use or be harmed by

Defendant’s herbicides, including Plaintiff.

  150.         Despite the fact that Defendant knew or should have known that Roundup®

products posed a grave risk of harm, it failed to warn of the dangerous risks associated with their use

and exposure. The dangerous propensities of its products and the carcinogenic characteristics of

glyphosate, as described above, were known to Defendant, or scientifically knowable to Defendant

through appropriate research and testing by known methods, at the time it distributed, supplied, or

sold the product, and not known to end users and consumers, such as Plaintiff.

  151.         Defendant knew or should have known that its Roundup® and glyphosate-containing

products created significant risks of serious bodily harm to consumers, as alleged herein, and

Defendant failed to adequately warn consumers and reasonably foreseeable users of the risks of

exposure to these products. Defendant has wrongfully concealed information concerning the

dangerous nature of Roundup® and its active ingredient glyphosate, and further made false and/or

misleading statements concerning the safety of Roundup® and glyphosate.

  152.         At all times relevant to this litigation, Defendant’s Roundup® products reached the

intended consumers, handlers, and users or other persons coming into contact with these products

throughout the United States, including Plaintiff, without substantial change in their condition as

designed, manufactured, sold, distributed, labeled, and marketed by Defendant.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 35 of 48



   153.        At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of

Defendant’s Roundup® products in their intended or reasonably foreseeable manner without

knowledge of their dangerous characteristics.

   154.        Plaintiff could not have reasonably discovered the defects and risks associated with

Roundup® or glyphosate-containing products before or at the time of Plaintiff’s exposure. Plaintiff

relied upon the skill, superior knowledge, and judgment of Defendant.

   155.        Defendant knew or should have known that the minimal warnings disseminated with

its Roundup® products were inadequate, but it failed to communicate adequate information on the

dangers and safe use/exposure and failed to communicate warnings and instructions that were

appropriate and adequate to render the products safe for their ordinary, intended, and reasonably

foreseeable uses, including agricultural and horticultural applications.

   156.        The information that Defendant did provide or communicate failed to contain

relevant warnings, hazards, and precautions that would have enabled agricultural workers,

horticultural workers and/or at-home users such as Plaintiff to utilize the products safely and with

adequate protection. Instead, Defendant disseminated information that was inaccurate, false, and

misleading and which failed to communicate accurately or adequately the comparative severity,

duration, and extent of the risk of injuries associated with use of and/or exposure to Roundup® and

glyphosate; continued to aggressively promote the efficacy of its products, even after it knew or

should have known of the unreasonable risks from use or exposure; and concealed, downplayed, or

otherwise suppressed, through aggressive marketing and promotion, any information or research

about the risks and dangers of exposure to Roundup® and glyphosate.

   157.        To this day, Defendant has failed to adequately and accurately warn of the true risks

of Plaintiff’s injuries associated with the use of and exposure to Roundup® and its active ingredient

glyphosate, a probable carcinogen.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 36 of 48



   158.         As a result of their inadequate warnings, Defendant’s Roundup® products were

defective and unreasonably dangerous when they left the possession and/or control of Defendant,

were distributed by Defendant, and used by Plaintiff.

   159.         Defendant is liable to Plaintiff for injuries caused by its failure, as described above, to

provide adequate warnings or other clinically relevant information and data regarding the appropriate

use of its Roundup® products and the risks associated with the use of or exposure to Roundup®

and glyphosate.

   160.         The defects in Defendant’s Roundup® products were substantial and contributing

factors in causing Plaintiff’s injuries, and, but for Defendant’s misconduct and omissions, Plaintiff

would not have sustained his injuries.

   161.         Had Defendant provided adequate warnings and instructions and properly disclosed

and disseminated the risks associated with its Roundup® products, Plaintiff could have avoided the

risk of developing injuries as alleged herein and Plaintiff could have obtained alternative herbicides.

   162.         As a direct and proximate result of Defendant placing its defective Roundup®

products into the stream of commerce, Plaintiff has suffered and continues to suffer severe injuries,

and had endured physical pain and discomfort, as well as economic hardship, including considerable

financial expenses for medical care and treatment. Plaintiff will continue to incur these expenses in

the future.

   163.        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                            Claim Three
                                           NEGLIGENCE
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 37 of 48



   164.         Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

   165.         Defendant, directly or indirectly, caused Roundup® products to be sold, distributed,

packaged, labeled, marketed, and/or promoted.

   166.         Defendant, directly or indirectly, caused Roundup® products to be purchased and/or

used by Plaintiff.

   167.         At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the design, research, manufacture, marketing, advertisement, supply, promotion, packaging,

sale, and distribution of its Roundup® products, including the duty to take all reasonable steps

necessary to manufacture, promote, and/or sell a product that was not unreasonably dangerous to

consumers, users, and other persons coming into contact with the product.

   168.         At all times relevant to this litigation, Defendant had a duty to exercise reasonable

care in the marketing, advertisement, and sale of its Roundup® products. Defendant’s duty of care

owed to consumers and the general public included providing accurate, true, and correct information

concerning the risks of using Roundup® and appropriate, complete, and accurate warnings

concerning the potential adverse effects of exposure to Roundup® and, in particular, its active

ingredient glyphosate.

   169.         At all times relevant to this litigation, Defendant knew or, in the exercise of reasonable

care, should have known of the hazards and dangers of Roundup® and specifically, the carcinogenic

properties of the chemical glyphosate.

   170.         Accordingly, at all times relevant to this litigation, Defendant knew or, in the exercise

of reasonable care, should have known that use of or exposure to its Roundup® products could

cause Plaintiff’s injuries and thus created a dangerous and unreasonable risk of injury to the users of

these products, including Plaintiff.
         Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 38 of 48



  171.         Defendant knew or, in the exercise of reasonable care, should have known that

Roundup® is more toxic than glyphosate alone and that safety studies on Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA were necessary to protect Plaintiff

from Roundup®.

  172.         Defendant knew or, in the exercise of reasonable care, should have known that tests

limited to Roundup’s active ingredient glyphosate were insufficient to prove the safety of Roundup®.

  173.         Defendant also knew or, in the exercise of reasonable care, should have known that

users and consumers of Roundup® were unaware of the risks and the magnitude of the risks

associated with the use of and/or exposure to Roundup® and glyphosate-containing products.

  174.         As such, Defendant breached its duty of reasonable care and failed to exercise

ordinary care in the design, research, development, manufacture, testing, marketing, supply,

promotion, advertisement, packaging, sale, and distribution of its Roundup® products, in that

Defendant manufactured and produced defective herbicides containing the chemical glyphosate,

knew or had reason to know of the defects inherent in its products, knew or had reason to know that

a user’s or consumer’s exposure to the products created a significant risk of harm and unreasonably

dangerous side effects, and failed to prevent or adequately warn of these risks and injuries.

  175.         Defendant failed to appropriately and adequately test Roundup®, Roundup®’s

adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiff from Roundup®.

Despite its ability and means to investigate, study, and test its products and to provide adequate

warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully concealed information

and has further made false and/or misleading statements concerning the safety and/or exposure to

Roundup® and glyphosate.

  176.         Defendant’s negligence included:
Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 39 of 48



       a. Manufacturing, producing, promoting, formulating, creating, developing,

          designing, selling, and/or distributing its Roundup® products without

          thorough and adequate pre- and post-market testing;

       b. Manufacturing, producing, promoting, formulating, creating, developing,

          designing, selling, and/or distributing Roundup® while negligently and/or

          intentionally concealing and failing to disclose the results of trials, tests, and

          studies of exposure to glyphosate, and, consequently, the risk of serious harm

          associated with human use of and exposure to Roundup®;

       c. Failing to undertake sufficient studies and conduct necessary tests to determine

          whether or not Roundup® products and glyphosate-containing products were

          safe for their intended use in agriculture, horticulture, and at-home use;

       d. Failing to undertake sufficient studies and conduct necessary tests to determine

          the safety of “inert” ingredients and/or adjuvants contained within

          Roundup®, and the propensity of these ingredients to render Roundup®

          toxic, increase the toxicity of Roundup®, whether these ingredients are

          carcinogenic, magnify the carcinogenic properties of Roundup®, and whether

          or not “inert” ingredients and/or adjuvants were safe for use;

       e. Failing to use reasonable and prudent care in the design, research,

          manufacture, formulation, and development of Roundup® products so as to

          avoid the risk of serious harm associated with the prevalent use of

          Roundup®/glyphosate as an herbicide;

       f. Failing to design and manufacture Roundup® products so as to ensure they

          were at least as safe and effective as other herbicides on the market;
Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 40 of 48



       g. Failing to provide adequate instructions, guidelines, and safety precautions to

            those persons who Defendant could reasonably foresee would use and/or be

            exposed to its Roundup® products;

       h. Failing to disclose to Plaintiff, users, consumers, and the general public that

            the use of and exposure to Roundup® presented severe risks of cancer and

            other grave illnesses;

       i.   Failing to warn Plaintiff, users, consumers, and the general public that the

            product’s risk of harm was unreasonable and that there were safer and effective

            alternative herbicides available to Plaintiff and other users or consumers;

       j.   Systematically suppressing or downplaying contrary evidence about the risks,

            incidence, and prevalence of the side effects of Roundup® and glyphosate-

            containing products;

       k. Representing that its Roundup® products were safe for their intended use

            when, in fact, Defendant knew or should have known that the products were

            not safe for their intended use;

       l.   Declining to make or propose any changes to Roundup® products’ labeling

            or other promotional materials that would alert the consumers and the general

            public of the risks of Roundup® and glyphosate;

       m. Advertising, marketing, and recommending the use of Roundup® products,

            while concealing and failing to disclose or warn of the dangers known by

            Defendant to be associated with or caused by the use of or exposure to

            Roundup® and glyphosate;
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 41 of 48



                   n. Continuing to disseminate information to its consumers, which indicate or

                       imply that Defendant’s Roundup® products are not unsafe for use in the

                       agricultural, horticultural industries, and/or home use; and

                   o. Continuing the manufacture and sale of its products with the knowledge that

                       the products were unreasonably unsafe and dangerous.

   177.         Defendant knew and/or should have known that it was foreseeable that consumers

and/or users, such as Plaintiff, would suffer injuries as a result of Defendant’s failure to exercise

ordinary care in the manufacturing, marketing, labeling, distribution, and sale of Roundup®.

   178.        Plaintiff did not know the nature and extent of the injuries that could result from the

intended use of and/or exposure to Roundup® or its active ingredient glyphosate.

   179.        Defendant’s negligence was the proximate cause of the injuries, harm, and economic

losses that Plaintiff suffered, and will continue to suffer, as described herein.

   180.        Defendant’s conduct, as described above, was reckless. Defendant regularly risks the

lives of consumers and users of its products, including Plaintiff, with full knowledge of the dangers

of its products. Defendant has made conscious decisions not to redesign, re-label, warn, or inform

the unsuspecting public, including Plaintiff. Defendant’s reckless conduct therefore warrants an

award of punitive damages.

   181.         As a proximate result of Defendant’s wrongful acts and omissions in placing its

defective Roundup® products into the stream of commerce without adequate warnings of the

hazardous and carcinogenic nature of glyphosate, Plaintiff has suffered and continues to suffer severe

and permanent physical and emotional injuries. Plaintiff has endured pain and suffering, has suffered

economic losses (including significant expenses for medical care and treatment) and will continue to

incur these expenses in the future.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 42 of 48



   182.         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                      Claim Four
                             BREACH OF EXPRESS WARRANTY

   183.         Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

   184.         At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, manufacturing, marketing, selling, distributing, and promoting its Roundup®

products, which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby

placing Roundup® products into the stream of commerce. These actions were under the ultimate

control and supervision of Defendant.

   185.         At all times relevant to this litigation, Defendant expressly represented and warranted

to the purchasers of its Roundup® products, by and through statements made by Defendant in labels,

publications, package inserts, and other written materials intended for consumers and the general

public, that its Roundup® products were safe to human health and the environment, effective, fit,

and proper for their intended use. Defendant advertised, labeled, marketed, and promoted

Roundup® products, representing the quality to consumers and the public in such a way as to induce

their purchase or use, thereby making an express warranty that its Roundup® products would

conform to the representations.

   186.         These express representations include incomplete warnings and instructions that

purport, but fail, to include the complete array of risks associated with use of and/or exposure to

Roundup® and glyphosate. Defendant knew and/or should have known that the risks expressly
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 43 of 48



included in Roundup® warnings and labels did not and do not accurately or adequately set forth the

risks of developing the serious injuries complained of herein. Nevertheless, Defendant expressly

represented that its Roundup® products were safe and effective, that they were safe and effective for

use by individuals such as Plaintiff, and/or that they were safe and effective as agricultural herbicides.

   187.         The representations about Roundup®, as set forth herein, contained or constituted

affirmations of fact or promises made by the seller to the buyer, which related to the goods and

became part of the basis of the bargain, creating an express warranty that the goods would conform

to the representations.

   188.        Defendant placed its Roundup® products into the stream of commerce for sale and

recommended their use to consumers and the public without adequately warning of the true risks of

developing the injuries associated with the use of and exposure to Roundup® and its active ingredient

glyphosate.

   189.         Defendant breached these warranties because, among other things, its Roundup®

products were defective, dangerous, unfit for use, did not contain labels representing the true and

adequate nature of the risks associated with their use, and were not merchantable or safe for their

intended, ordinary, and foreseeable use and purpose. Specifically, Defendant breached the warranties

in the following ways:

                   a. Defendant represented through its labeling, advertising, and marketing

                         materials that its Roundup® products were safe, and fraudulently withheld and

                         concealed information about the risks of serious injury associated with use of

                         and/or exposure to Roundup® and glyphosate by expressly limiting the risks

                         associated with use and/or exposure within its warnings and labels; and

                   b. Defendant represented that its Roundup® products were safe for use and

                         fraudulently concealed information that demonstrated that glyphosate, the
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 44 of 48



                       active ingredient in Roundup®, had carcinogenic properties, and that its

                       Roundup® products, therefore, were not safer than alternatives available on

                       the market.

   190.         Monsanto’s warranties and representations, as described herein, concerning the

qualities of Roundup® products, became a basis of the bargain for Plaintiff’s purchases of

Roundup® products.

   191.        On information and belief, Plaintiff’s justifiably and detrimentally relied on the express

warranties and representations of Defendant in the purchase and use of its Roundup® products.

When Plaintiff’s employers made the decision to purchase Roundup®, they reasonably relied upon

Defendant to disclose known defects, risks, dangers, and side effects of Roundup® and glyphosate.

   192.         Plaintiff was exposed to the labels on the Roundup® products that he mixed and

applied as part of his job.

   193.         Defendant had sole access to material facts concerning the nature of the risks

associated with its Roundup® products as expressly stated within its warnings and labels, and

Defendant knew that consumers and users such as Plaintiff could not have reasonably discovered

that the risks expressly included in Roundup® warnings and labels were inadequate and inaccurate.

   194.         Plaintiff had no knowledge of the falsity or incompleteness of Defendant’s statements

and representations concerning Roundup®.

   195.         Plaintiff used and/or was exposed to the use of Roundup® as researched, developed,

designed, tested, formulated, manufactured, inspected, labeled, distributed, packaged, marketed,

promoted, sold, or otherwise released into the stream of commerce by Defendant.

   196.         Had the warnings and labels for Roundup® products accurately and adequately set

forth the true risks associated with the use of such products, including Plaintiff’s injuries, rather than
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 45 of 48



expressly excluding such information and warranting that the products were safe for their intended

use, Plaintiff could have avoided the injuries complained of herein.

   197.         As a direct and proximate result of Defendant’s wrongful acts and omissions, Plaintiff

has suffered severe injuries. Plaintiff has endured pain and suffering, has suffered economic losses

(including significant expenses for medical care and treatment), and will continue to incur these

expenses in the future.

   198.         WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demands a jury trial on the issues contained herein.

                                Claim Five
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

   199.        Plaintiff incorporates by reference each and every allegation set forth in the preceding

paragraphs as if fully stated herein.

   200.         At all times relevant to this litigation, Defendant engaged in the business of testing,

developing, designing, formulating, manufacturing, marketing, selling, distributing, and promoting its

Roundup® products, which are defective and unreasonably dangerous to users and consumers,

including Plaintiff, thereby placing Roundup® products into the stream of commerce. These actions

were under the ultimate control and supervision of Defendant.

   201.         Before the time that Plaintiff was exposed to the use of the aforementioned

Roundup® products, Defendant impliedly warranted to its consumers and users—including Plaintiff

and Plaintiff’s employers—that its Roundup® products were of merchantable quality and safe and

fit for the use for which they were intended; specifically, as horticultural herbicides.
          Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 46 of 48



   202.         Defendant, however, failed to disclose that Roundup® has dangerous propensities

when used as intended and that the use of and/or exposure to Roundup® and glyphosate- containing

products carries an increased risk of developing severe injuries, including Plaintiff’s injuries.

   203.        Upon information and belief, Plaintiff and Plaintiff’s employers reasonably relied upon

the skill, superior knowledge and judgment of Defendant and upon its implied warranties that the

Roundup® products were of merchantable quality and fit for their intended purpose or use.

   204.         Upon information and belief, Plaintiff and Plaintiff’s employers reasonably relied

upon the skill, superior knowledge and judgment of Defendant and upon its implied warranties that

the Roundup® products were of merchantable quality and fit for their intended purpose or use.

   205.         The Roundup® products were expected to reach and did in fact reach consumers and

users, including Plaintiff, without substantial change in the condition in which they were

manufactured and sold by Defendant.

   206.         At all times relevant to this litigation, Defendant was aware that consumers and users

of its products, including Plaintiff, would use Roundup® products as marketed by Defendant, which

is to say that Plaintiff was the foreseeable user of Roundup®.

   207.         Defendant intended that its Roundup® products be used in the manner in which

Plaintiff in fact used them and Defendant impliedly warranted each product to be of merchantable

quality, safe, and fit for this use, despite the fact that Roundup® was not adequately tested or

researched.

   208.         In reliance upon Defendant’s implied warranty, Plaintiff used Roundup® as

instructed and labeled and in the foreseeable manner intended, recommended, promoted and

marketed by Defendant.

   209.         Neither Plaintiff nor Plaintiff’s employers could have reasonably discovered or known

of the risks of serious injury associated with Roundup® or glyphosate.
            Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 47 of 48



   210.         Defendant breached its implied warranty to Plaintiff in that its Roundup® products

were not of merchantable quality, safe, or fit for their intended use, or adequately tested. Roundup®

has dangerous propensities when used as intended and can cause serious injuries, including those

injuries complained of herein.

   211.         The harm caused by Defendant’s Roundup® products far outweighed their benefit,

rendering the products more dangerous than an ordinary consumer or user would expect and more

dangerous than alternative products.

   212.         As a direct and proximate result of Defendant’s wrongful acts and omissions Plaintiff

has suffered severe and permanent physical and emotional injuries. Plaintiff has endured pain and

suffering, has suffered economic loss (including significant expenses for medical care and treatment)

and will continue to incur these expenses in the future.

   213.         WHEREFORE, Plaintiff respectfully request that this Court enter judgment in

Plaintiff’s favor for compensatory and punitive damages, together with interest, costs herein incurred,

attorneys’ fees, and all such other and further relief as this Court deems just and proper. Plaintiff also

demand a jury trial on the issues contained herein.


                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests that the Court enter judgment in their favor and against

Monsanto, awarding as follows:

       A.      compensatory damages in an amount to be proven at trial;

       B.       Punitive damages;

       C.      costs including reasonable attorneys’ fees, court costs, and other litigation

                expenses; and

       D.       any other relief the Court may deem just and proper.
        Case 3:18-cv-07558-VC Document 1 Filed 11/19/18 Page 48 of 48



                                    JURY TRIAL DEMAND

      Plaintiff demands a trial by jury on all of the triable issues within this Complaint.


Dated: November 19, 2018

                                                               /S/ AIMEE H. WAGSTAFF
                                                               Aimee H. Wagstaff
                                                               aimee.wagstaff@andruswagstaff.com
                                                               ANDRUS WAGSTAFF, PC
                                                               7171 West Alaska Drive
                                                               Lakewood, Colorado 80226
                                                               Tel. (720) 208-9414


                                                               /S/ MATTHEW R. MCCARLEY
                                                               Matthew R. McCarley
                                                               [Pending pro hac vice]
                                                               mccarley@fnlawfirm.com

                                                               /S/ JONATHAN P. NOVAK
                                                               Jonathan P. Novak
                                                               [Pending pro hac vice]
                                                               jnovak@fnlawfirm.com

                                                               FEARS NACHAWATI, PLLC
                                                               4925 Greenville Avenue, Suite 715
                                                               Dallas, Texas 75206
                                                               Tel. (214) 890-0711
                                                               Fax (214) 890-0712

                                                               ATTORNEYS FOR THE PLAINTIFF
